DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 206/0167822 A1 to Oostwouder (“Oostwouder”) in view of U.S. PGPUB 2017/0158370 A1 to Kuhar et al. (“Kuhar”).
This figure, now referred to as Kuhar annotated Fig. 5, used for the rejection of claims 1-13 and 15-27 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 1-13 and 15-27  below. 

    PNG
    media_image1.png
    553
    674
    media_image1.png
    Greyscale

As to claim 1, Oostwouder teaches a container comprising: a tubular body (container 10) having a rounded sidewall (Fig. 3) extending between a closed end (Fig. 3) defining a base portion (base 12) and an opposite open end (opening 16) surrounded by a rim portion (Fig. 3); the base portion configured to support the container in an upright orientation relative to a support surface (Fig. 1), the rim portion positioned opposite the base portion (Fig. 1), the rounded sidewall comprising a vertical portion (sidewall panel 40) extending between the perimeter of the base portion and the rim portion along a central axis (Fig. 3); and a plurality of grooves (recessed pattern 42) defined within the vertical portion of the rounded sidewall (Fig. 4A) each of the grooves comprising a length and a width (Fig. 4A), wherein the length is longer than the width and the grooves extend between the base portion and the rim portion along the length (Fig. 4A), 
Kuhar teaches wherein the base portion (bottom portion 24) defines a support ring (bottom surface 24a) having an at least substantially rounded perimeter (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the support ring of Kuhar with the container of Oostwouder to provide strength to the container (Kuhar, abstract).
As to claim 2, Oostwouder modified by Kuhar teaches the container of Claim 1, wherein the sidewall defines an at least substantially uniform wall thickness through the vertical portion (Fig. 4B).
As to claim 3, Oostwouder modified by Kuhar teaches the container of Claim 1, wherein the rounded sidewall further defines a curved base transition region extending between the base portion and the vertical portion (Fig. 3).
As to claim 4, Oostwouder modified by Kuhar teaches the container of Claim 3, wherein the curved base transition region (bottom portion 24) defines one or more base transition grooves (base grooves, Kuhar annotated Fig. 5) arranged around the perimeter (Fig. 1) of the curved base transition region and 
As to claim 5, Oostwouder modified by Kuhar teaches the container of Claim 3, wherein the curved base transition region defines at least two opposing smooth transition regions (sidewall 26c and 26d), the at least two opposing smooth transition regions being void of any of the one or more base transition grooves (Kuhar annotated Fig. 5), as taught by Kuhar.
As to claim 6, Oostwouder modified by Kuhar teaches the container of Claim 5, wherein the one or more base transition grooves (base grooves, Kuhar annotated Fig. 5) may be arranged around the perimeter of the curved base transition region (bottom portion 24) along one or more portions of the perimeter extending between the at least two opposing smooth transition regions (sidewall 26c and 26d) of the curved base transition region, wherein adjacent grooves are separated by substantially the same distance (Kuhar annotated Fig. 5), as taught by Kuhar.
As to claim 11, Oostwouder modified by Kuhar teaches the container of Claim 1, wherein the rim portion is oriented such that a centerline of the rim portion is aligned with a centerline of the base portion, the rim portion comprising an outer perimeter defining an at least substantially rounded perimeter; and an inner perimeter defining an at least substantially rounded perimeter of an opening, wherein the opening is oriented such that a centerline of the opening is aligned with the centerline of the base portion (Fig. 3).

As to claim 13, Oostwouder modified by Kuhar teaches the container of Claim 12, wherein adjacent grooves are separated by substantially the same distance along respective lengths of the grooves (Fig. 4A).

Claim 7-13 and 15-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oostwouder in view of Kuhar further in view of U.S. PGPUB 2014/0197127 A1 to Lane et al. (“Lane”).
As to claim 7, Oostwouder modified by Kuhar teaches the container of Claim 3, but does not teach wherein a portion of the vertical portion is inset relative to the curved base transition region.
Lane teaches wherein a portion (sidewall portion 24) of the vertical portion is inset (Fig. 2) relative to the curved base transition region (base portion 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a portion of the vertical portion inset of Lane with the container of Oostwouder modified by Kuhar to provide a container with a sidewall portion to form a volume therein (Lane, abstract).
As to claim 8, Oostwouder modified by Kuhar teaches the container of Claim 1, but does not teach wherein the base portion defines a base channel extending across the base portion and aligned with a diameter of the base 
Lane teaches wherein the base portion (base portion 28) defines a base channel (one or more straps 170) extending across the base portion and aligned with a diameter of the base portion (Fig. 8), wherein the base channel has a depth (Fig. 10) extending toward an interior of the container (Fig. 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the base portion of Lane with the container of Oostwouder modified by Kuhar to provide a container with a strap surface that is visible from a side of the container (Lane, abstract).
As to claim 9, Oostwouder modified by Kuhar and Lane teaches the container of Claim 8, wherein the base channel (one or more straps 170) extends along the diameter of the base portion (Fig. 8) between the at least two opposing smooth transition regions (Fig. 8), as taught by Lane.
As to claim 10, Oostwouder modified by Kuhar and Lane teaches the container of Claim 8, wherein the base portion defines a rounded inset panel (central pushup portion 140) oriented such that the centerline of the rounded inset panel is aligned with the centerline of the base portion (Fig. 8), wherein the depth of the base channel is a first depth (Fig. 10), and the rounded inset panel has a second depth (Fig. 9) extending towards the interior of the container (Fig. 9), wherein the second depth is greater than the first depth (Fig. 9), as taught by Lane.

Kuhar teaches wherein the base portion (bottom portion 24) defines a support ring (bottom surface 24a) having an at least substantially rounded perimeter (Fig. 1).
Lane teaches a base channel (one or more straps 170) extending across the base portion (Fig. 8) and aligned with a diameter of the base portion (Fig. 8), 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the base portion of Kuhar and to add a portion of the vertical portion inset of Lane with the container of Oostwouder to provide strength to the container (Kuhar, abstract) and to provide a container with a strap surface that is visible from a side of the container (Lane, abstract).
As to claim 16, Oostwouder modified by Kuhar and Lane teaches the container of claim 15, wherein the sidewall defines an at least substantially uniform wall thickness through the vertical portion (Fig. 4B).
As to claim 17, Oostwouder modified by Kuhar and Lane teaches the container of Claim 16, wherein the rounded sidewall further defines a curved base transition region extending between the base portion and the vertical portion (Fig. 3). 
As to claim 18, Oostwouder modified by Kuhar and Lane teaches the container of Claim 17, wherein the curved base transition region (bottom portion 24) defines one or more base transition grooves (base grooves, Kuhar annotated 
As to claim 19, Oostwouder modified by Kuhar and Lane teaches the container of Claim 18, wherein the curved base transition region defines at least two opposing smooth transition regions (sidewall 26c and 26d), the at least two opposing smooth transition regions being void of any of the one or more base transition grooves (Fig. 1), as taught by Kuhar.
As to claim 20, Oostwouder modified by Kuhar and Lane teaches the container of Claim 19, wherein the one or more base transition grooves (base grooves, Kuhar annotated Fig. 5) may be arranged around the perimeter of the curved base transition region along one or more portions of the perimeter extending between the at least two opposing smooth transition regions (Kuhar annotated Fig. 5) of the curved base transition region, wherein adjacent grooves are separated by substantially the same distance (Kuhar annotated Fig. 5), as taught by Kuhar.
As to claim 21, Oostwouder modified by Kuhar and Lane teaches the container of Claim 20, wherein the base channel extends along the diameter of the base portion between the at least two opposing smooth transition regions (Kuhar annotated Fig. 5), as taught by Kuhar.
As to claim 22, Oostwouder modified by Kuhar and Lane teaches the container of Claim 18, wherein the vertical portion (sidewall portion 24) is inset 
As to claim 23, Oostwouder modified by Kuhar and Lane teaches the container of Claim 16, wherein the rim portion is oriented such that a centerline of the rim portion is aligned with a centerline of the base portion, the rim portion comprising an outer perimeter defining an at least substantially rounded perimeter; and an inner perimeter defining an at least substantially rounded perimeter of an opening, wherein the opening is oriented such that a centerline of the opening is aligned with the centerline of the base portion (Fig. 3).
As to claim 24, Oostwouder modified by Kuhar and Lane teaches the container of Claim 16, wherein the vertical portion of the rounded sidewall defines one or more sets of grooves (recessed pattern 42), each of the grooves comprising a length and a width, wherein the length is longer than the width and the grooves extend between the base portion and the rim portion along the length (Fig. 4A).
As to claim 25, Oostwouder modified by Kuhar and Lane teaches the container of Claim 24, wherein the grooves helically spiral around the central axis of the tubular body (Fig. 4A).
As to claim 26, Oostwouder modified by Kuhar and Lane teaches the container of Claim 25, wherein adjacent grooves are separated by substantially the same distance along respective lengths of the grooves (Fig. 4A).
As to claim 27, Oostwouder modified by Kuhar and Lane teaches the container of Claim 25, wherein the grooves of at least two sets of grooves are . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/M.L.P/ Examiner, Art Unit 3733                                                                                                                                                                                                       

/JAMES N SMALLEY/ Examiner, Art Unit 3733